Citation Nr: 1529331	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for Keinbock's disease of the right wrist, with arthritis, carpectomy and styloidectomy, status post fusion.

2. Entitlement to service connection for right hip pain, residuals of right anterior iliac crest bone graft as secondary to Keinbock's disease of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision for the Veteran's claim for an increased rating for his wrist condition, and a January 2010 rating decision for his claim for service connection for hip pain, both from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a travel board hearing in May 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

In May 2015, the Veteran submitted outside medical evidence regarding the Veteran's wrist condition directly to the Board. The Board has considered these records prior to Agency of Jurisdiction (AOJ) review. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of an increased rating for Keinbock's disease of the right wrist is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of an increased rating for right wrist median nerve entrapment associated with Keinbock's disease has been raised by the record in the Veteran's May 2015 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In May 2015, prior to the promulgation of a decision on the issue of entitlement to service connection for right hip pain, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claim for entitlement to service connection for right hip pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014).   

At his May 2015 hearing before the Board, the Veteran withdrew his appeal as to entitlement to service connection for right hip pain.  The Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal concerning the issue of entitlement to service connection for right hip pain is dismissed.


REMAND

The Veteran's claim for an increased rating for Keinbock's disease of the right wrist must be remanded for several reasons.  First, at the Veteran's hearing, the Board held a discussion regarding submission of the Veteran's most recent medical records for his wrist condition.  The Veteran's representative submitted records from B.C., M.D., but they were from 2011 and already contained within the claims file.  The Board would like to afford the Veteran the opportunity to update his claims file with any more recent medical records.

Additionally, the Board remands for a new examination.  The Veteran's most recent VA examination for his wrist condition was conducted in October 2009.  At his May 2015 hearing, the Veteran's representative asserted that the October 2009 examination was not adequate to encompass the functional loss that the Veteran suffered from the damage to his wrist.  Additionally, the Veteran alleged that his condition was worsening over time, particularly the lack of sensation in his hand, and he also reported that he underwent two surgeries to his wrist in 2010.  The available evidence is too old for an adequate evaluation of the current condition and a new examination is warranted in this case.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a) (2014).  

Further, the Veteran's representative argued that the Veteran's symptoms are not adequately described by the rating criteria for wrist and hand problems because the Veteran has loss of fine manipulation.  Referral to the Director of the Compensation Service for consideration of an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b) (2014).

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records by Dr. B.C.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his right wrist condition.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's right wrist disability, so a new examination may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's lay testimony from his May 2015 hearing, chronicling his worsening.

c) The examiner must address the Veteran's lay statements regarding diminished sensation, atrophy, and difficulty with fine manipulation.

3. Refer the Veteran's claim for an increased rating for Keinbock's disease of the right wrist to the Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


